Title: To James Madison from Josef Yznardy, 10 September 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


10 September 1802, Cadiz. Transmits a copy of his letter to JM of 23 Aug. and a packet from Charles Pinckney; encloses a list of arrivals at Cadiz from 1 July 1800 to 30 June 1802 [not found] and a copy of circular from John Gavino. Advises JM of “the rumour spread about here of the Algerins having, or being on the point of declaring War against Great Britain.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 1 p.; in a clerk’s hand, signed by Yznardy. Docketed by Wagner as received 23 Nov.



   
   The surviving enclosure is a copy of a circular from Gavino to Yznardy, 6 Sept. 1802 (1 p.), reporting the arrival at Gibraltar of “36. Moorish Seamen for the Tripolin Ship laid up at this Port, among them is the Commander of the late Tripolin Brig sold here. The report is that she is the Emperor of Moroccos property, and goes from hence to Tetuan for Provisions & from thence to Tripoly.”



   
   A full transcription of this document has been added to the digital edition.

